UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6537


RICHARD NATHANIEL    GREGORY    BEY,   a/k/a   Richard   Nathaniel
Gregory, Jr.,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA; NORTH CAROLINA DEPARTMENT OF PUBLIC
SAFETY; MECKLENBURG COUNTY AND MUNICIPALITIES; CHARLOTTE
MECKLENBURG POLICE DEPARTMENT,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02019-BO)


Submitted:   August 21, 2014                   Decided: August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Nathaniel Gregory Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard     Nathaniel      Gregory      Bey    appeals     the    district

court’s order dismissing his petition for writ of habeas corpus

without prejudice for failure to comply with a court order.                        We

have   reviewed      the     record    and    find       no     reversible    error.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed   in    forma    pauperis,      and   dismiss      the   appeal.     We

dispense   with      oral    argument     because        the    facts   and     legal

contentions    are    adequately      presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                        2